Citation Nr: 0324626	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  99-17 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







REMAND

On April 7, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran had active duty in the 
U.S. Marine Corps from February 1957 to 
May 1957 and was inducted under the name 
[redacted], service # [redacted]
[redacted].  The veteran states that he suffered 
the following disability while in 
service: a psychiatric/psychological 
disorder.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, and obtain the 
following service records:  Psychiatric 
records and Psychological Test 
Results/Reports (from 2/14/57 to 
5/14/57), Surgeon General's Office 
records, Sick Reports (from 2/14/57 to 
5/14/57) and Morning Reports (from 
2/14/57 to 5/14/57).  If no service 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.

2.  Arrange for the veteran to be 
afforded a psychiatric examination to 
determine the etiology of any psychiatric 
disorder found to be present.  Send the 
claims folder to the examiner for review.  
All tests and studies deemed necessary 
should be performed and all clinical 
findings reported in detail.   The 
examiner is requested to provide an 
opinion as to whether the veteran has a 
diagnosed psychiatric disorder.  If so, 
the examiner is requested to provide an 
opinion, based upon the examination 
results and the history in the claims 
file, concerning the etiology of any 
diagnosed psychiatric disorder found to 
be present, to include whether it is at 
least as likely as not (i.e., at least a 
50-50-probability) that any currently 
diagnosed psychiatric disorder was caused 
by military service, including the 
findings noted in the service medical 
records, particularly those noted in the 
May 1957 service psychological report, or 
whether such an etiology or relationship 
is less than likely (i.e., less than a 
50-50 probability).  The examiner is 
particularly requested to review Dr. 
Sternitzke's February 2003 evaluation and 
to address the opinions expressed in that 
report.  A rationale should be provided 
for all opinions expressed.  The examiner 
is requested to review the veteran's 
medical records, including the service 
medical records, and indicate in the 
examination report whether such a review 
was performed.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



